10

11

12

13

14

15

16

17

18

19

20

22

23

24

 

 

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN STATE OF
MISSISSIPPI NORTHERN DIVISION

    
 
       

 

TYRONE SMITH
Plaintiffs,
No. 3:18-cv-639-HTW-LRA
V.
PLAINTIFF RESPONSE IN
MISSISSIPPI DEPARTMENT OF PUBLIC OPPOSITION TO DEFENDANTS
SAFETY AND CYNTHIA PILGRIM, SUMMARY JUDGMENT
INDIVIDUALLY
SOUTHERN DISTRICT OF MISSISSIPPI
Defendants,
; JAN 02 2020

 

 

ARTHUR JOHNSTON
an DEPUTY

 

By

COMES NOW, the plaintiff, , by and through him pro se of record, , and hereby submits the |
following Response Memorandum in Opposition to Defendant’s Summary Judgment.

RELIEF REQUESTED

Plaintiff respectfully requests that the defendant’s Motion for Summary Judgment be denied.
There exists a genuine issue of material fact, and defendants is not entitled to judgment as matter

of law. CR 56.

FACTS
Mr. Smith black male begin his employment at DPS as a driver license examiner trainee on
March 1, 2016. Smith was working at the counter #4 on July 7, 2017 at DPS Pearl office
location. Ms. Banks came in the office for an scheduled appointment and was immediately
served by Mr. Smith. Ms. Melvin approach hostile Mr. Smith counter confronting him why her

boyfriend wasn't being served first. An argument between Smith and Ms. Melvin occurred

 
10

11

12

13

14

16

17

18

19

20

eal

22

24

 

 

profanity was used between the two. Ms. Melvin then begin approaching Ms. Banks belligerent
arguing with her as you can hear clearly in the video Ms. Melvin saying “You mean to tell
me....” Ms. Melvin's boyfriend and Smith intervene between Ms. Banks and Ms. Melvin quickly
Smith by jumping over the counter. Ms. Melvin pushed Smith causing the photo backdrop to be
torn down. In fact Mr. Smith had told Ms. Melvin's boyfriend prior to the altercation at counter
#5 “That he will be served, but have to wait.” Nevertheless that DPS office closes at 5:00 pm.
Smith was actually accommodating Ms. Melvin’s boyfriend. There wasn't absolutely any
highway patrolmen present at that time of the incident. On July10, 2017 Smith manager begin
investigating of the incident requested witness statements from each co-worker due end of day.
Cynthia Pilgrim was reluctant doing the same week Cynthia Pilgrim furnish her witness |
statement to Sergeant John Warren (supervisor). Plaintiff manager and colleagues watch the
video recording of the incident by July 14, 2017 Mr. Warren & Smith had a brief meeting in his

office no discipline actions will be taken & remain employed at DPS.

SUMMARY JUDGMENT LAW
“Summary judgment is appropriate where there is no genuine dispute of material fact and
he movant is entitled to judgment as a matter of law.” Star Fin. Servs., Inc. v. Cardtronics USA,
Inc., 882 F.3d 176, 179 (Sth Cir. 2018). A “genuine issue” of material fact precluding summary
judgment arises if “the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “TA] court must
view the evidence in the light most favorable to the nonmovant and draw all reasonable
inferences in the nonmovant’s favor.” Star Fin. Servs., 882 F.3d at 179; see also Anderson 477
U.S. at 255 (“Credibility determinations, the weighing of the evidence, and the drawing of
legitimate inferences from the facts” are not the functions ofa “judge ... ruling on a motion for
summary judgment. ... The evidence of the non-movant is to be believed, and all justifiable

inferences are to be drawn in his favor.”); Opinion and Order, Dockery v. Hall, No. 3:13-cv-326-

 
10

Lh

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

WHB-JCG, ECF No. 600, at 17 (S.D. Miss. Feb. 14, 2018) (Barbour, J.) (“It is improper for the
district court to ‘resolve factual disputes by weighing conflicting evidence, ... since it is the
province of the jury to assess the probative value of the evidence.””) (quoting Kennett-Murray
Corp. v. Bone, 622 F.2d 887, 892 (Sth Cir. 1980)). “Summary judgment is also improper where
the court merely believes it unlikely that the non-moving party will prevail at trial.” Id. (quoting
Nat’l Screen Serv. Corp. v. Poster Exchange, Inc., 305 F.2d 647, 651 (Sth Cir. 1962)). The party
moving for summary judgment has the burden of showing no “genuine dispute as to any material
fact” at the summary judgment stage. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.
317, 323 (1986). Even when the non-moving party has the ultimate burden of proof at trial, the
“party seeking summary judgment always bears the initial responsibility” of identifying the
portions of the record which “demonstrate the absence of a genuine issue of material fact.”
Celotex, 477 U.S. at 323 (emphasis added). That initial burden of production cannot be satisfied
by mere “conclusory statement[s] that the other side has no evidence” to Case 3: 17-cv-00347-
WHB-LRA Document 261 Filed 05/01/18 Page 21 of 109 9 support its claims. Ashe v. Corley,
992 F.2d 540, 544 (Sth Cir. 1993).

ARGURMENT
Plaintiff charges that this is an injunctive and declaratory relief and damages to redress unlawful
discrimination of the basis of his race (African American) violation of Title VII of the Civil
Right Act of 1964, as amended (hereinafter referred to at time as “Title VII”); and for denial of
equal protection under the Fourteenth Amendment under 42 U.S.C Section 1983 DPS employees
of a different race including Cynthia Pilgrim have used profanity not terminated or any

disciplinary action taken.

 
10

11

13

14

15

16

17

18

19

20

21

22

24

 

 

CONCLUSION

All facts must be interpreted in a light most favorable to the non-moving party. Based upon

the foregoing, Plaintiff respectfully opposes the granting of defendants motion for summary

judgment, and ask this Court that it be denied.

RESPECTFULLY SUBMITTED THIS

/s/ Smith, Tyrone
Tyrone Smith

DAY OF DECEMBER, 2019.

 
